DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second pi/2-BPSK" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-8, 13-14, 17-18, 35 and 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwuang et al US 20190089504 A1 in view of Hwang et al US 20190036746 A1.
        As per claim 1, Hwang et al teaches a method performed by a wireless device for transmitting a demodulation reference signal (DMRS) (see abstract for…transmitting a demodulation reference signal (DMRS) in a wireless communication system supporting NB (Narrow-Band)-IoT (Internet of Things), the method performed by a User Equipment (UE) including generating a reference signal sequence used for demodulation;.), the method comprising: obtaining a first spreading function for spreading a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers (see para [0015] [0565] for….A subcarrier spacing of the single subcarrier may be 3.75 kHz or 15 kHz, and .pi./2-BPSK modulation or .pi./4-QPSK modulation may be applied to the transmission of the single subcarrier); generating a first DMRS by applying the first spreading function to the first pi/2-BPSK sequence; and transmitting the first DMRS to a network node (see abstract  and para [0551] for….transmitting the demodulation reference signal (DMRS) to a base station through a single subcarrier in the at least one symbol).
a plurality of subcarriers in a frequency domain. 
             Hwang (US PUB 746) et al teaches obtaining the first spreading function for spreading a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers in a frequency domain (see para [0224] for… the downlink resource block pair may be expressed by one subframe in the time domain.times.12 subcarriers in the frequency domain and para [0348] for… The NB-LTE carrier includes 5 PRBs in the frequency domain.  Each 
NB-LTE PRB includes 12 subcarriers and para [0556-0558] for… using multi-tone (or multi-subcarrier) transmission or other communication 
systems…..Uplink single tone transmission of NB-IoT uses the .pi./2-BPSK and .pi./4-QPSK modulation methods).
      In view of the above, having the system of Hwang (US PUB 504)  and given the well-established teaching of Hwang (US PUB 746), it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Hwang (US PUB 746),  into Hwang so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
          As per claim 2, Hwang and Hwang (US PUB 746),  in combination would teach, further comprising performing Discrete Fourier Transform (DFT) precoding data to be transmitted may maintain the single carrier characteristic through DFT-precoding) so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
          As per claim 3, Hwang and Hwang (US PUB 746), in combination would teach, wherein the first spreading function comprises a block spreading sequence (see US PUB 746 para [0138] for... the ACK/NACK signal may be spread by using an orthogonal sequence) so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
       As per claim 5, Hwang and Hwang (US PUB 746), in combination would teach wherein the first DMRS is orthogonal to a second DMRS (See Hwang (US PUB 746) and para [0120] for….the orthogonal covering is used with respect to the DMR and para [0505] for… In DM-RS symbol positions, such as Format 1-B, if orthogonal cover code (OCC) is taken into consideration, the OCC needs to be designed by taking into consideration the influence of a phase rotation), the second DMRS generated using a second spreading function for spreading a second pi/2-BPSK sequence or another DMRS sequence occupying a second subset of the plurality of subcarriers in the frequency domain (see Hwang and para [0385-0386] for As shown in FIG. 23, a second DMRS sequence of length 8 may be generated subsequent to a first DMRS sequence of length 8 and para [0465] for…. A DMRS sequence may be based on QPSK symbols in a frequency domain) so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
       As per claim 6, Hwang and Hwang (US PUB 746), in combination would teach wherein the second DMRS is generated by the wireless device so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
       As per claim 7, Hwang and Hwang (US PUB 746), in combination would teach, wherein the second DMRS is generated by a wireless device other than the first wireless device so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
        As per claim 8, Hwang and Hwang (US PUB 746), in combination would teach, wherein the first pi/2-BPSK sequence is equal to a second pi/2-BPSK sequence (see para [0567] for… a pi./2-BPSK DM-RS sequence is used for DM-RS transmission, a change in the constellation point of each symbol has a difference of .pi./2 for each symbol regardless of a data symbol and a DM-RS symbol) so that the correlation property between DM-RS symbols could 
        As per claim 13, Hwang and Hwang (US PUB 746), in combination would teach wherein the first pi/2 BPSK sequence is of an even length (see Hwang (US PUB 746), para [0478] for… in order to support .pi./2-BPSK and .pi./4-QPSK, a constellation must be rotated .pi./2 or .pi./4 every symbol.  Accordingly, a constellation point used in each symbol is classified depending on whether a symbol index is even or odd) so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
        As per claim 14, Hwang and Hwang (US PUB 746), in combination would teach, wherein transmitting the DMRS comprises applying bandwidth controlling processing, the bandwidth controlling processing comprising PAPR (see Hwang para [0483] for.. Table 8 lists eight DMRS sequences with maximum CM, PAPR, and cross correlation values) controlling processing or pulse-shaping processing or cyclic convolution so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
    As per claim 17, Hwang and Hwang (US PUB 746), in combination would teach further comprising: receiving, from a network node, information indicating that the wireless device is to use the first spreading function for spreading the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
        As per claim 18, Hwang et al teaches wireless device for transmitting a demodulation reference signal (DMRS), the wireless device comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to (see para [0594] for… and a processor for controlling the RF unit) (DMRS) (see abstract for…transmitting a demodulation reference signal (DMRS) in a wireless communication system supporting NB (Narrow-Band)-IoT (Internet of Things), the method performed by a User Equipment (UE) including generating a reference signal sequence used for demodulation;.), the method comprising: obtaining a first spreading function for spreading a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers (see para [0015] [0565] for….A subcarrier spacing of the single subcarrier may be 3.75 kHz or 15 kHz, and .pi./2-BPSK modulation or .pi./4-QPSK modulation may be applied to the transmission of the single subcarrier); generating a first DMRS by applying the first spreading function to the first pi/2-BPSK sequence; and transmitting the first DMRS to a network node (see abstract  and para [0551] for….transmitting the demodulation reference signal (DMRS) to a base station through a single subcarrier in the at least one symbol).
a plurality of subcarriers in a frequency domain. 
             Hwang (US PUB 746) et al teaches obtaining the first spreading function for spreading a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers in a frequency domain (see para [0224] for… the downlink resource block pair may be expressed by one subframe in the time domain.times.12 subcarriers in the frequency domain and para [0348] for… The NB-LTE carrier includes 5 PRBs in the frequency domain.  Each 
NB-LTE PRB includes 12 subcarriers and para [0556-0558] for… using multi-tone (or multi-subcarrier) transmission or other communication 
systems…..Uplink single tone transmission of NB-IoT uses the .pi./2-BPSK and .pi./4-QPSK modulation methods).
      In view of the above, having the system of Hwang (US PUB 504)  and given the well-established teaching of Hwang (US PUB 746), it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Hwang (US PUB 746),  into Hwang so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
          As per claims 35 and 46, they are rejected under the same rational as applied to claims 1 and 18 above since the additional claimed subject matter  (Method 2) L slot(s) are divided into two or more sections, and the number of DMRS symbols included in each section is used as a length of the DMRS sequence and para [0385-0386] for As shown in FIG. 23, a second DMRS sequence of length 8 may be generated subsequent to a first DMRS sequence of length 8 and para [0465] for…. A DMRS sequence may be based on QPSK symbols in a frequency domain).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-15, 17-18, 35 and 46 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Fakoorian et al  US 20170201989 A1.
        As per claims 1 and 35, Fakoorian et al teaches a method performed by a wireless device for transmitting a demodulation reference signal (DMRS) (see fig.1 and  para [0038] for… between a UE and a serving eNB, which is an eNB designated to serve the UE on the downlink and/or uplink and para [0079] for… uplink shared channel (PUSCH)), with a single pilot per slot, similar slot and sub-frame durations, cyclic prefix (CP), and data lengths, and number of demodulation reference signal (DMRS)), the method comprising: obtaining a first spreading function for spreading (see para [0095] for… DFT spreading is applied over four slots with a coherence requirement of 2 ms.  As another example, CDM may be performed across four different OFDM symbols such that the DMRS symbols are repeated four times) a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers (see para [0099] for…. According to aspects of the present disclosure, pi/2-BPSK (binary phase shift keying) 1300B or pi/4-QPSK (quadrature phase shift keying) 1300D modulations may be used for data transmission over an uplink channel.); generating a first DMRS by applying the first spreading function to the first pi/2-BPSK sequence (see para [0101]-[0103] for… A longer duration DMRS sequence may be defined.  According to certain aspects, a 40 ms DMRS sequence may be defined with sequence lengths of 20 sequences………Using pi/2-BPSK or pi/4-QPSK may require changing the manner in which uplink pilots are inserted in an uplink channel and using BPSK); and transmitting the first DMRS to a network node (see fig.1 and para [0102] for…. The UE may, after reception of a DMRS sequence, transmit the corresponding DMRS sequence based on the absolute timing).

          As per claims 18 and 46, Fakoorian et al teaches wireless device for transmitting a demodulation reference signal (DMRS), the wireless device comprising: memory storing instructions (see fig.2 element 282) ; and processing circuitry operable to execute the instructions to cause the wireless device to (see fig.2 element 280 and para [0047] for… A receive processor 258 may process (e.g., demodulate and decode);.), the method comprising: obtaining a first spreading function for spreading (see para [0095] for… DFT spreading is applied over four slots with a coherence requirement of 2 ms.  As another example, CDM may be performed across four different OFDM symbols such that the DMRS symbols are repeated four times) a first pi/2-BPSK sequence to occupy a first subset of a plurality of subcarriers (see para [0099] for…. According to aspects of the present disclosure, pi/2-BPSK (binary phase shift keying) 1300B or pi/4-QPSK (quadrature phase shift keying) 1300D modulations may be used for data transmission over an uplink channel.); generating a first DMRS by applying the first spreading function to the first pi/2-BPSK sequence (see para [0101]-[0103] for… A longer duration DMRS sequence may be defined.  According to certain aspects, a 40 ms DMRS sequence may be defined with sequence lengths of 20 sequences………Using pi/2-BPSK or pi/4-QPSK may require changing the manner in which uplink pilots are inserted in an uplink channel and using BPSK); and transmitting the first DMRS to a network node (see fig.1 and para The UE may, after reception of a DMRS sequence, transmit the corresponding DMRS sequence based on the absolute timing).
       As per claim 13, Fakoorian does teach, wherein the first pi/2 BPSK sequence is of an even length (see para [0099] for…For example, in the case of pi/2-BPSK (1300B) a phase shift of pi/2 (1306) may be applied in odd transmission instances, and a phase shift of 0 (1308) may be applied in even transmission instances).
       As per claim 14, Fakoorian does teach wherein transmitting the DMRS comprises applying bandwidth controlling processing, the bandwidth controlling processing (see para [0087] for… According to aspects of the present disclosure, to reduce the loss of bandwidth from silencing during a 15 kHz SRS transmission, a UE transmitting utilizing a 3.75 kHz tone spacing UL signal) comprising PAPR controlling processing (see para [0099] for… A phase 
shift in different time instants may be used to avoid zero-crossings in the 
transmitted waveform and reduce the PAPR).
       As per claim 15, Fakoorian does teach wherein the first subset of the plurality of subcarriers in the frequency domain comprises a frequency-domain comb that is less than an entire set of the plurality of subcarriers (see abstract for… in which the uplink DMRS format includes a comb occupied by a PUSCH DMRS sequence.  The comb is subcarriers having specified intervals occupied by demodulation reference signals  and para [0127] for….When the comb equals to 0, subcarriers occupied by the DMRS of the UE are subcarriers for transmitting PUSCH on PRBs selected by the UE, a PRB interval of which is 2, and a start subcarrier of the DMRS is a start subcarrier of PRBs for transmitting PUSCH selected by the UE, and when the comb equals to 1, subcarriers occupied by the DMRS of the UE are subcarriers for transmitting PUSCH on PRBs selected by the UE).
       As per claim 17, Fakoorian does teach further comprising: receiving, from a network node (see fig.1 element 110), information indicating that the wireless device is to use the first spreading function for spreading the first pi/2-BPSK sequence (see para [0095] for… DFT spreading is applied over four slots with a coherence requirement of 2 ms.  and para [0099] for…. According to aspects of the present disclosure, pi/2-BPSK (binary phase shift keying) 1300B or pi/4-QPSK (quadrature phase shift keying) 1300D modulations may be used for data transmission over an uplink channel).
           As per claim 35, they are rejected under the same rational as applied to claim 1 above since the additional claimed subject matter “second DMRS occupying a second frequency comb, the second frequency comb comprising a second subset of the plurality of subcarriers in the frequency domain” is also taught by Fakoorian (see Fakoorian para [0079] for… and number of demodulation reference signal (DMRS) and data symbols within each slot.  Where a UE is operating in extended coverage, two DMRS pilots within each slot may be used.  Where a UE is operating in extremely extended coverage, three DMRS pilots within each slot may be used and para [0081- A UE operating in extended coverage may utilize five data symbols two DMRS within each slot.  A UE operating in extremely extended coverage may utilize four data symbols and three DMRS within each slot. and para [0105] for… The construction of the pilot sequence 
(e.g., DMRS) may include selecting a subset of the modulation points).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al US 20170201989 A1 in view of Hwang et al US 20190036746 A1.
        As per claims 2, Fakoorian teaches all the features of the claimed invention except further comprising performing Discrete Fourier Transform (DFT) precoding.
          Hwang (US PUB 746) teaches, further comprising performing Discrete Fourier Transform (DFT) precoding (see US PUB 746, para [0202] for… data to be transmitted may maintain the single carrier characteristic through DFT-precoding).
correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
          As per claim 3, Hwang and Hwang (US PUB 746), in combination would teach, wherein the first spreading function comprises a block spreading sequence (see US PUB 746 para [0138] for... the ACK/NACK signal may be spread by using an orthogonal sequence) so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
            As per claim 3, Fakoorian teaches all the features of the claimed invention except, wherein the first spreading function comprises a block spreading sequence.
        Hwang teach wherein the first spreading function comprises a block spreading sequence (see US PUB 746 para [0138] for... the ACK/NACK signal may be spread by using an orthogonal sequence).
           In view of the above, having the system of Fakoorian and given the well-established teaching of Hwang (US PUB 746), it would have been obvious to one correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).
            As per claim 16, Fakoorian teaches all the features of the claimed invention except wherein the method further comprising performing Discrete Fourier Transform (DFT) precoding using a DFT precoder of size M, and wherein the first pi/2-BPSK sequence has a length of M/L, L is a comb distance spacing in the frequency domain.
          Hwang (US PUB 746) teaches, further comprising performing Discrete Fourier Transform (DFT) precoding (see US PUB 746, para [0202] for… data to be transmitted may maintain the single carrier characteristic through DFT-precoding). Furthermore implementing such teaching into Fakoorian to perform the claimed subject matter, would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, so that the correlation property between DM-RS symbols could be maintained and DM-RS symbol allocation of 7 symbol spacing could also be used, as taught by Hwang (US PUB 746) (see para [0555]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al US 20170201989 A1 in view of Fu et al US 20170289924 A1
           As per claim 5, Fakoorian teaches all the features of the claimed invention except wherein the first DMRS is orthogonal to a second DMRS, the second DMRS generated using a second spreading function for spreading a second pi/2-BPSK sequence or another DMRS sequence occupying a second subset of the plurality of subcarriers in the frequency domain.
          Fu et al teaches wherein the first DMRS is orthogonal to a second DMRS (see para [0032] for… the DMRS sequence transmitted by the UE satisfies the following conditions when frequency-domain resource of PUSCHs scheduled by UEs are same, and RPFs of DMRSs are same, if CSs of two DMRS sequences are different, the two DMRS sequences are orthogonal, or using the number of subcarriers of the PUSCH scheduled by the UE in the frequency-domain resources). Furthermore implementing such teaching into Fakoorian to perform the claimed subject matter, would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, so that within a range of scheduled PRBs, the DMRS sequence in the 
      As per claim 6, Fakoorian and FU in combination would teach, wherein the second DMRS is generated by the wireless device so that within a range of scheduled PRBs, the DMRS sequence in the positions of transmitting DMRSs would be transmitted, and the DMRS sequence in other positions would be punched, i.e., the rest of the DMRS sequence being not used for transmitting, as taught by Fu (see para [0154]).
     As per claim 7 Fakoorian and FU in combination would teach in combination would teach, wherein the second DMRS is generated by a wireless device other than the first wireless device so that within a range of scheduled PRBs, the DMRS sequence in the positions of transmitting DMRSs would be transmitted, and the DMRS sequence in other positions would be punched, i.e., the rest of the DMRS sequence being not used for transmitting, as taught by Fu (see para [0154]).

Allowable Subject Matter
Claims 4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190081840-$ or US-20200412431-$ )did. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633